Exhibit 10.129

Biolender Purchase Agreement

This Purchase Agreement (this “Agreement”) is dated as of October 31, 2006, is
made by and between Biovest International, Inc., a Delaware corporation
(“Biovest”) and Accentia Biopharmaceuticals, Inc. a Florida Corporation
(“Accentia”).

WHEREAS, Biovest and Accentia are the only two members of Biolender LLC, a
Delaware Limited Liability Company (“Biolender”); and

WHEREAS, Biovest wishes to acquire and Accentia wishes to assign all of
Accentia’s interest in Biolender subject to the terms and provisions hereof.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Biovest and Accentia agree as
follows:

ARTICLE 1

Purchase and Sale

Section 1.1. Transaction. Subject to the terms and conditions of this Agreement,
on the Closing Date, Biovest shall purchase and Accentia shall sell and assign
to Biovest all of Accentia’s membership interests in Biolender which shall on
the Closing date equal seventy and one half percent (70.5%) of the outstanding
ownership interests of Biolender (the “Membership Interests”).

Section 1.2 Purchase Price. As the full and complete purchase price for the
Membership Interests, Biovest shall issue and deliver to Accentia Ten million
(10,000,000) shares of fully paid and non-assessable common stock of Biovest,
$0.01 par value per share (the “Purchase Price”).

Section 1.3 Closing. The purchase and sale shall be closed on October 31, 2006
at the offices of Biovest or such other place as the parties may mutually agree
(the “Closing”).



--------------------------------------------------------------------------------

Section 1.4 Closing Deliveries.

 

  (a) At the Closing, Accentia shall deliver or cause to be delivered to Biovest
the following (the “Accentia Deliverables”):

 

  (i) A certificate evidencing seventy and one half percent (70.5%) of the
outstanding membership interests of Biolender together with a fully executed
assignment to Biovest;

 

  (ii) An amendment to the Biolender Limited Liability Company Agreement
executed by Accentia reflecting the assignment of Accentia’s membership
interests to Biovest and the withdrawal of Accentia as a member of Biolender;
and

 

  (iii) A waiver executed by Laurus Master Fund, Ltd. of Section 5(a) of that
certain Accentia Pledge Agreement, among Accentia, Biovest and Laurus Master
Fund, Ltd.

 

  (b) At the Closing, Biovest shall deliver or cause to be delivered to Accentia
the following (the “Biovest Deliverables”, together with the Accentia
Deliverables, the “Closing Deliverables”):

 

  (i) A dully issued and executed certificate evidencing Ten Million shares of
fully paid and non-assessable Biovest common stock, $0.01 par value per share,
issued in the name of Accentia; and

 

  (ii) An amendment to the Biolender Limited Liability Company Agreement by
Biovest reflecting the assignment of Accentia’s membership interests to Biovest
and the withdrawal of Accentia as a member of Biolender.

ARTICLE 2

Representations and Warranties

Section 2.1. Representations and Warranties of Both Parties. Each Party
represents and warrants to the other Party that: (i) it is free to enter into
this Agreement; (ii) in so doing, it will not violate any other agreement to
which it is a party or has received a waiver of any such violation; and (iii) it
has taken all corporate action necessary to authorize the execution and delivery
of this Agreement and the performance of its obligations under this Agreement.

Section 2.2. Representations and Warranties of Accentia. Accentia hereby
represents and warrants to Biovest as follows:

 

  (a)

Organization; Authority. Accentia is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate power and authority to enter into

 

- 2 -



--------------------------------------------------------------------------------

 

and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by Accentia of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate action on the part of Accentia. This
Agreement has been duly executed by Accentia, and when delivered by Accentia in
accordance with terms hereof, will constitute the valid and legally binding
obligation of Accentia, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. Neither the execution and
delivery by Accentia of this Agreement nor the performance of any of the duties
and obligations of Accentia under this Agreement constitutes a violation of
(a) the certificate of formation or the operating agreement of Accentia; (b) any
material agreement by which Accentia is bound or to which any of its property or
assets is subject, or (c) any applicable law.

 

  (b) Investment Intent. Accentia is acquiring the Securities as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Accentia’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by Accentia to hold the Securities for any period of time. Accentia is acquiring
the Securities hereunder in the ordinary course of its business.

 

  (c) Access to Information. Accentia acknowledges that it has such knowledge
and experience in financial and business matters so as to be capable of
evaluating and understanding, and has evaluated and understood, the merits and
risks of an investment in Biovest, and it has been given the opportunity to
review and that it has reviewed the Disclosure Materials and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of biovest concerning the terms and

 

  (d) conditions of the offering of the Shares and the merits and risks of
investing in the Securities; (ii) access to information about Biovest and its
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that Biovest
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.3. Representations and Warranties of Biovest. Biovest hereby
represents and warrants to Accentia as follows:

 

  (a) Organization; Authority. Biovest is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
Biovest of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate action on the part of Biovest. This
Agreement has been duly executed by Biovest, and when delivered by Biovest in
accordance with terms hereof, will constitute the valid and legally binding
obligation of Biovest, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. Neither the execution and
delivery by Biovest of this Agreement nor the performance of any of the duties
and obligations of Biovest under this Agreement constitutes a violation of
(a) the certificate of formation or the operating agreement of Biovest; (b) any
material agreement by which Biovest is bound or to which any of its property or
assets is subject, or (c) any applicable law.

 

  (b) Authority to Issue Shares. Biovest is duly authorized to issue the shares
of Biovest common stock in payment of the Purchase Price; such shares of Biovest
common stock shall be duly issued, outstanding, fully paid and non-assessable
upon the delivery at Closing.

ARTICLE 3

Indemnification

Section 3.1 Indemnification of Accentia. Biovest hereby indemnifies and agrees
to defend and hold Accentia and its directors, officers, shareholders, partners,
employees and agents (each, an “Accentia Indemnified Party”) harmless from any
and all losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation (collectively,
“Losses”) that any such Accentia Indemnified Party may suffer or incur as a
result of: (a) the activities or business conducted by Biovest as manager of
Biolender or (b) any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by Biovest herein.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.2 Indemnification of Biovest. Accentia hereby indemnifies and agrees
to defend and hold Biovest and its directors, officers, shareholders, partners,
employees and agents (each, an “Biovest Indemnified Party”) harmless from any
and all losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation (collectively,
“Losses”) that any such Biovest Indemnified Party may suffer or incur as a
result of: (a) the activities or business conducted by Accentia as a member of
Biolender and (b) any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by Accentia herein.

Section 3.3 Notice of Claims. Promptly after receipt by a Person seeking
indemnification pursuant to Section 3.1 or 3.2 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to Sections 3.1 and/or 3.2 is being sought (the “Indemnifying Party”)
of the commencement thereof; but the omission to so notify the Indemnifying
Party shall not relieve it from any liability that it otherwise may have to the
Indemnified Party, except to the extent that the Indemnifying Party is
materially prejudiced and forfeits substantive rights and defenses by reason of
such failure. In connection with any Claim as to which both the Indemnifying
Party and the Indemnified Party are parties, the Indemnifying Party shall be
entitled to assume the defense thereof. Notwithstanding the assumption of the
defense of any Claim by the Indemnifying Party, the Indemnified Party shall have
the right to employ separate legal counsel and to participate in the defense of
such Claim, and the Indemnifying Party shall bear the reasonable fees,
out-of-pocket costs and expenses of such separate legal counsel to the
Indemnified Party if (and only if): (i) the Indemnifying Party shall have agreed
to pay such fees, costs and expenses, (ii) the Indemnified Party shall
reasonably have concluded that representation of the Indemnified Party by the
Indemnifying Party by the same legal counsel would not be appropriate due to
actual or, as reasonably determined by legal counsel to the Indemnified Party,
potentially differing interests between such parties in the conduct of the
defense of such Claim, or if there may be legal defenses available to the
Indemnified Party that are in addition to or disparate from those available to
the Indemnifying Party, or (iii) the Indemnifying Party shall have failed to
employ legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in the preceding sentence, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 4

Miscellaneous

Section 4.1. Fees and Expenses. Except as set forth in Article 3 hereof, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of the
Transaction Documents. The Company shall pay all stamp and other taxes and
duties levied in connection with the sale of the Shares.

Section 4.2. Entire Agreement. This Agreement together with the Exhibits and
Closing Deliverables, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents and exhibits.

Section 4.3. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to Biovest:        Biovest International, Inc.    Attn.: Chief Executive
Officer    Biotech Building 4    377 Plantation Street    Worcester, MA 01605   
Telephone:    (508) 793-0001    Facsimile:    (508) 798-0899

 

- 6 -



--------------------------------------------------------------------------------

With a copy to:        Nixon Peabody LLP    Attn.: Herbert F. Stevens    Suite
900    401 9th Street, NW    Washington, DC 20004    Telephone:    (202)
585-8811    Facsimile:    (202) 585-8080 If to Accentia:    Accentia
Biopharmaceuticals, Inc.    Attn.: Chief Executive Officer    Suite 350    324
South Hyde Park Ave.    Tampa, FL, 33606    Telephone:    (813) 864-2554   
Facsimile:    (813) 258-6912 With a copy to:    Foley Lardner LLP    Attn.: Curt
Creely    Suite 2700    100 North Tampa St.    Tampa, FL 33601-3391   
Telephone:    (813) 229-2300    Facsimile:    (813) 221-4210    or such other
address as may be designated in writing hereafter, in the same manner, by such
person.

Section 4.4. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
Biovest and Accentia. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

Section 4.5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Either party may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.

Section 4.6. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Sections 3.1 and 3.2
(with respect to rights to indemnification).

 

- 7 -



--------------------------------------------------------------------------------

Section 4.7. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.

Section 4.8. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Closing
Deliverables.

Section 4.9. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

Section 4.10. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 4.11. Waiver of Potential Conflicts of Interest. Biovest and Accentia
hereby acknowledge that Accentia owns more than a majority of the outstanding
capital stock of Biovest, and that certain directors, officers and employees of
Biovest also have positions as officers, directors or employees of Accentia. In
light of the potential conflicts of interest resulting from the
interrelationship of the parties, Biovest has committed to submit this Agreement
and the potential conflicts of interest arising there from to the Biovest Audit
Committee. All members of the Biovest Audit Committee are independent from any
relationship with Accentia. Further, Biovest has committed that the Biovest
Audit Committee shall engage independent legal counsel and Accentia has also
committed that it shall engage independent legal counsel because the general
counsel and entire legal staff used by both Biovest and Accentia are shared
resources by Biovest and Accentia. The role of general counsel and in-house
legal staff of Biovest and Accentia shall be limited to initial drafting and to
supporting independent legal counsel. Biovest further represents that this
Agreement shall not be submitted to the full Board of Directors of Biovest
unless this Agreement has been recommended by the Biovest Audit Committee.
Biovest, following the recommendation of its Audit Committee and with the
approval of its Board of Directors, by executing this Agreement shall be deemed
to expressly acknowledge and waive the potential conflicts of interest
associated with this Agreement. Only after receipt of the commitments,
representations and mutual assurances that all reasonable and necessary steps to
assure that all potential conflicts of interest have been fully disclosed,
addressed, and fairly and completely resolved or waived by Biovest and Accentia,
have the parties entered into this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

BIOVEST INTERNATIONAL, INC.

By:   /s/ Steven Arikian   Steven Arikian, M.D.   President and Chief Executive
Officer

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:   /s/ Francis E. O’Donnell, Jr.   Frank O’Donnell, M.D.   President and
Chief Executive Officer

 

- 9 -